Citation Nr: 1519872	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for postoperative left inguinal hernia repair with scar.

2.  Entitlement to a compensable evaluation for entrapped ilio-inguinal nerve.

3.  Entitlement to a compensable evaluation for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to December 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The March 2010 rating decision granted service connection for hypertension and assigned a noncompensable evaluation effective October 30, 2009.  The Veteran filed a notice of disagreement with the assigned rating in April 2010 and subsequently perfected the appeal.  The April 2011 decision denied a rating in excess of 10 percent for the postoperative left inguinal hernia repair with scar, a compensable rating for the entrapped ilio-inguinal nerve, and TDIU.

In his formal appeal in June 2013, the Veteran requested a hearing before an RO Decision Review Officer (DRO).  It was noted that the Veteran failed to appear for a DRO hearing scheduled in April 2014; however, in correspondence dated in February 2014, the Veteran requested that his April 2014 hearing be rescheduled in June 2014.  

In June 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing conducted at the RO.  A copy of the hearing transcript has been associated with the Virtual VA electronic records system.

As the Veteran was afforded a June 2014 hearing before the undersigned VLJ, the Board finds that there is no prejudice to the Veteran.

This appeal was processed using physical claims files, Virtual VA, and the Veterans Benefits Management System (VBMS).  The Board has reviewed this evidence.  Moreover, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for headaches and dizziness, to include as secondary to the service-connected hypertension have been raised by the record in an April 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also, December 2009 VA examination report.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA-contracted examination for his service-connected postoperative left inguinal hernia repair with scar and entrapped ilio-inguinal nerve in August 2013.

The Veteran testified before the undersigned VLJ in June 2014 that he was now using a cane, had a limp, altered gait, and pain.  He also reported using his scrotal belt to relieve the pressure.  He also provided testimony concerning his hypertension and submitted blood pressure readings.  

In light of this evidence that the Veteran's disabilities may have increased in severity since the most recent examination, the Board has determined that the Veteran should be afforded another examination to determine the current degree of severity of his hypertension, postoperative left inguinal hernia repair with scar and entrapped ilio-inguinal nerve.

In a June 2012 VA primary care visit, the Veteran reported that he had a DOT physical and was informed his card was not renewed due to elevated blood pressure.  In June 2013, he reported that he was given three months to have his blood pressure controlled.  The Veteran has since reported that he was denied a CDL based on his hypertension and nerve entrapment disabilities.  As these records are relevant to his claims, they should be obtained on remand.  In addition, a VA primary care note of May 2011 indicated that the Veteran was seeing a civilian primary care physician and was scheduled to see a neurologist for ilioinguinal nerve pain.  On remand, the Veteran should be asked to provide or authorize the release of any relevant outstanding medical records.  

Finally, the Board finds that the claims of entitlement to increased ratings and the claim of entitlement to TDIU are inextricably intertwined.  All issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claims of entitlement to increased ratings and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of any outstanding records relevant to his claims, to include the results of DOT physical examinations in 2012 and 2013, as well as any relevant records from his civilian primary care physician and the neurologist he referenced in the May 2011 VA primary care visit.  Undertake any necessary development to obtain identified records.

2.  Also request that the Veteran provide clarification of his work history since August 2010, including the beginning date of employment with Aurora Caskets and with the school district.  Information should also be requested concerning whether he continues to work for the school district and if not when his employment ceased.  

3.  Obtain outstanding VA treatment records dating from November 2012.

4.  Then, schedule the Veteran for a VA or VA-contracted examination(s) to determine the nature, extent, and severity of his service-connected postoperative left inguinal hernia repair with scar and entrapped ilio-inguinal nerve.  The claims file and access to the electronic files must be made available to and reviewed by the examiner(s).  All necessary tests should be conducted.

(i) The examiner should note if the Veteran has postoperative recurrent inguinal hernia, which is readily reducible, and well supported by truss or belt; a small inguinal hernia, which is postoperative recurrent, or is unoperated irremediable, and not well supported by truss, or not readily reducible; or a large inguinal hernia, which is postoperative recurrent, that is not well-supported under ordinary conditions and not readily reducible, when considered inoperable. 

(ii) Additionally, the examiner should provide a description of the scar, including the size.  Furthermore, the examiner should discuss whether the scar is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); and whether it is unstable.  Furthermore, the examiner should also indicate whether the scar causes any limitation of the affected part. 
 
(iii).  The examiner should provide information concerning the symptoms and manifestations of the entrapped ilio-inguinal nerve disability.

(iv).  The examiner should also provide information concerning the functional impairment that results from each disability on the Veteran's ability to function and perform tasks in a work setting.
 
5.  Schedule the Veteran for a hypertension examination.  The claims folder should be forwarded to the examiner for review.  The examiner is asked to provide information as to the symptoms and manifestations of hypertension.  

The examiner should also provide information concerning the functional impairment that results from the disability on the Veteran's ability to function and perform tasks in a work setting.

6.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







